·,AO2458 (Rev. 02/08/201.9) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1of1   lf
                                     UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                 v.                                                 (For Offenses C0111mitted On or After November 1, '1987)


                        Adrian Ramirez-Teran                                        Case Number: 3: 19-mj-21353

                                                                                    Debra Ann Dilorio
                                                                                    Defendant's Attorney


 REGISTRATION NO. 84109298
 THE DEFENDANT:
  IZl pleaded guilty to count(s) _l_of_C_o_m_,_pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                    Nature of Offense                                                                   Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1

  D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
  0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               ATIME SERVED                                     D                                           days

  IZl Assessment: $10 WAIVED t8I Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Wednesday, March 20, 2019
                                                                                Date of Imposition of Sentence
                                     ,..,.,.-.-,

 Received~_,_/--+/-~-r''-"'c~==·         _-    __.,.('..JL-fJ'- "--Ff l    EQ
               VM
                                                                MAR 2 0 2019
                                                      CLERK, U.S. DISTRICT COURT
  Clerk's Office Copy                              SOUTHERN DISTRICT OF CALIFORNIA                                                 3:19-mj-21353
                                                   BY                       DEPUTY
